Mr. PRESIDING JUSTICE SCOTT delivered the opinion of the court: This is an appeal from the circuit court of Will County. The original action in the trial court was an action brought pursuant to tire provisions of the Illinois Paternity Act (Ill. Rev. Stat., ch. 106%, secs. 1 through 66.) No purpose would be served in setting forth a recital of the facts adduced and the procedure followed in the trial court since we are not inclined to dispose of this appeal on its merits. The appellant has fully perfected her appeal and complied with all the requirements of the statute as well as the rules of this court. The appellee, though given repeated opportunities to do so has filed no brief or made any appearance of any nature before this court. On this state of the record we are justified in reversing and remanding the cause without further discussion and are of the opinion that we are constrained to do so. See 2 I.L.P. Appeal and Error sec. 560; C.I.T. Corporation v. Blackwell, 281 Ill.App. 504; Ohnstein v. Levy, 349 Ill.App. 161, 109 N.E. 2d 923; Basinski v. Basinski, 20 Ill.App.2d 336, 156 N.E.2d 225. Accordingly the orders of the trial court vacating certain of its findings and interim orders (on December 16, 1971, and February 24, 1974, respectively) are summarily reversed and this cause is remanded for further proceedings regarding a determination as to an award of support for the minor child. Reversed and remanded. DIXON and STOUDER, JJ., concur.